





Exhibit 10(c)

390 Park Avenue
New York, NY 10022-4608 USA


February 13, 2019


Neil Marchuk
Via email


Dear Neil,


As we have discussed, and on behalf of Arconic, I am pleased to offer you the
position of Executive Vice President, Human Resources, reporting to me, and
based in Pittsburgh, PA. The total compensation package includes annual base
salary and substantial additional compensation opportunities as summarized
below.


Salary:
Annual salary will be $600,000, paid on a monthly basis.


Incentive Compensation:
Beginning in 2020, you will be eligible for target annual Incentive Compensation
of 100% of your base salary, or $600,000 for a full year, if targets are met.
Actual payouts could be higher or lower than target depending on individual and
business performance.


Annual Equity Awards:
As soon as administratively feasible after your start date in 2019, you will
receive an award of 125,000 Restricted Stock Units that will vest 1/3 per year
over three years.


As part of the normal grant cycle starting in 2020, you will be eligible for an
annual equity award with a target grant value of $1,600,000. Your grant will be
subject to the provisions of the Arconic Stock Incentive Plan at the time of
grant. The design of the program is reviewed each year and is subject to change.


Sign-On Equity Awards:
You will receive a special one-time equity award of 12,000 restricted stock
units with the grant date set as soon as administratively feasible after your
start date. This award will vest one year from the date of the grant. The award
will be subject to the provisions of the Arconic Stock Incentive Plan at the
time of the grant.


Equity Ownership Requirements:
Consistent with Arconic’s efforts to align the company’s senior leadership with
the interests of Arconic shareholders, the Board of Directors has adopted
requirements on equity ownership for senior Arconic executives. The equity
ownership requirement for executives at your level is currently 3X times base
salary. Until equity ownership requirements are met, you are required to retain
50% of shares acquired upon vesting of restricted/performance shares or upon
exercise of stock options, after deducting those used to pay for applicable
taxes or the exercise price.


Relocation:
Arconic will provide you with 1-month of travel to/from and temporary
accommodations in Pittsburgh.


Benefits:
You will be eligible to participate in all Arconic employee benefit plans,
including health care, life insurance, and disability coverage. Details of these
plans will be sent to you separately.


Retirement Savings Plan:
Arconic offers a tax qualified 401(k) savings plan and a non-qualified deferred
compensation plan to help you save toward retirement. Details will be sent to
you separately and are subject to plan terms and conditions. Current company
contributions are:
•
3% of your base salary and incentive compensation, and

•
a match of your deferred pre-tax savings dollar-for-dollar up to 6% of your base
pay.



Severance:
If you are involuntarily terminated without Cause (as defined below):
•
within your first year with the Company, you will be eligible for 18 months of
base salary at the time of your termination, minus applicable taxes and
deductions. You will not be eligible for the Arconic Executive Severance Plan or
the Arconic Change-in-Control Severance Plan during your first year with the
Company.



1



--------------------------------------------------------------------------------

February 13, 2019
Page 2 of 2






•
after your first year with the Company, you will be eligible for Arconic’s
Executive Severance Plan, as well as Arconic Change-in-Control Severance Plan.

In keeping with Company practice, payment of the severance is contingent upon
your execution of a release and waiver of claims as provided by the Company.


For purposes of this offer letter, ”Cause” shall be defined as any misconduct
committed by you that is materially injurious to the Company, including but not
limited to any willful continued failure to substantially perform your duties to
the Company; gross incompetence or repeated poor performance; substantial
insubordination, any inappropriate conduct of a negative or disparaging nature;
any dishonesty in the performance of your duties to the Company; fraud,
embezzlement, theft, or misappropriation of Company resources; conviction of a
misdemeanor involving moral turpitude or conviction of any felony; acute
conflict of interest or willful violation of Company policy.


Vacation:
You will be eligible for 4 weeks of paid vacation per year, in addition to
company recognized holidays.


This offer is contingent upon the following conditions:


▪
Having successfully completed a pre-employment drug screen. You will need to
present a photo ID at the time of your screening.

▪
Providing authorization and release for Arconic to conduct a comprehensive
review of your background, the result of which is satisfactory to Arconic. The
authorization and release will also be valid for subsequent reports during your
period of employment with Arconic.

▪
Providing us with satisfactory references.

▪
Providing us with documentation in the original form establishing both your
identity and your employment eligibility in the U.S.

▪
Signing an Employment Agreement.

▪
Signing a Non-Compete Agreement.



We believe that you have the leadership competencies and experience to make a
significant contribution to the success of our company. We look forward to your
positive contributions to our future. To accept our offer, please sign and date
the bottom of this letter and return it to me. If you have any questions, please
feel free to give me a call.


Best Regards,


/s/ John Plant


John Plant
Chairman and CEO













--------------------------------------------------------------------------------



I, Neil Marchuk, am pleased to accept your offer of employment dated February
13, 2019 for the position of Executive Vice President, Human Resources on the
terms detailed in the offer letter.


I would like my start date with Arconic to be March 1, 2019 and will fulfill the
foregoing conditions before then.


Accepted by:                    Date:


_/s/ Neil Marchuk____________________________     __February 16,
2019_________________    
Neil Marchuk


2

